DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 12/16/2021 was filed and made of record.  Claims 5-8 and 10 remain pending

Response to Arguments
Regarding to drawing objection, Examiner withdraws said objection due to proper amendment from Applicant.
Regarding to specification objection, Applicant argued “The Action indicates that text boxes 4 and 5 of the specification are each referred to by multiple names in the Specification. The names are slightly different, but not inconsistent with one another. The specification is amended herein to refer to text box 4 as "the transmission device" or "transmitter device", 
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said objection.
Regarding to claims 5-8 and 10, Applicant argued on page 7-9 “As previously discussed by the Applicant, and as acknowledged in the Action, Caine does not teach or suggest the following feature of claim 5: "said historical data of energy performance of the plants and said precise values of plant production are acquired by automatic reading through connection and access via the Internet of historical data and precise values which are provided on public or private access of computers connected to the Internet acquired from measurements from meters."  Accordingly, Applicant respectfully submits that claim 5 is not rendered obvious by Caine”.
After further review the prior art of Caine, Examiner determines that Caine teaches the all the limitation of claim 5 as Examiner addresses Applicant’s arguments below.
On page 7, Applicant argued “The subject-matter of present claim 5 is distinguishable over the art by the above feature, because the historical data of the energy performance of the same plants and the precise values of the plant production are acquired by the automatic reading through connection and access via the Internet of the historical data and precise values, which are made available on public or private access of computers connected to the Internet by entities acquiring the measurements from meters.  According to present invention, data are acquired without having to establish an any signal communication with the meters of the entities, that is electricity services providers, but by simply acquiring the data that made available on internet by the same electricity services providers.”
See ¶0058-0064).  The Analysis Server 448 acquiring the historical data from sensor data 416, production data i.e. precise value from Transceiver 360, weather data 404 through network 120 (See Fig.4, ¶0074-0075 and 0096).  The weather data, historical data and production data i.e. precise values are obtained automatically through the network in order for the Analysis server to calculate the performance of the solar system and raise alarm when a power production falls below certain threshold (¶0095, 0099).  The user can access the historical data, the energy production value and performance data using user computer 105 through the network 120 (See Fig. 10A, 13-14).
On page 7-8, Applicant argued “This leads to the advantageous effect, that the user of the plant may obtain tables and/or reports without having to install its own sensors or specific monitoring systems acting on the same plant, in addition to the already provided meters. Moreover, the above also leads to the effect that it not necessary to provide any direct communication with the same sensors or monitoring system and meters. This means that no signals have to be exchanged according to present invention with the above sensors, monitoring systems, and meters.”
As mentioned about, Caine disclosed that the users can access historical data, energy produced data and performance data can be accessed through the network.  The users can generate report through the data obtained from the network.  The user are required to have direct connection to the meter or sensor to obtain data in order to generate the report (Fig. 4 displaying a network system for collecting measurement and generate report; Fig. 10A, 13-14 graphical performance result display).
On page 8-9, Applicant’s argument about the combination of Caine and Yunes, the arguments have been considered but are moot because the new ground of rejection does not rely on Yunes for any teaching or matter specifically challenged in the argument.

Claim Objections

Claim 5 objected to because of the following informalities:  line 5 should be changed to “a. acquiring, automatically through connection and access via the Internet or through automatic readings.  Appropriate correction is required”.

Specification
The disclosure is objected to because of the following informalities:  
On page 5, lines 3 thru 9, a text box 4 of the figure has two different descriptions: “an electronic device” and “the transmission device”.
On page 5, lines 3 thru 20, a text box 5 of the figure has two different descriptions: “a computer” and “the electronic processor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 2016/0190984).
Regarding to claim 5, Caine teaches a method for the verification of performance in energy over time, and the monitoring of photovoltaic and wind power plants, the method comprising (Abstract)
a. acquiring, automatically through connection and access via Internet or through automatic readings, (¶0074 - FIG. 3, the sensors 340, 344, 348, 350 are in communication with a transceiver 360, which transmits the sensor data through the network 120 to the performance analysis system 400; ¶0075 – FIG. 4, a data server 408 is in communication with the network 120 and receives sensor data from one or more transceivers 360 . . . 360N associated with one or more PV systems 300 . . . 300N; Collecting weather and sensor data through transceiver and network 120); 
i. historical data of energy performance of the plants (¶0096 – Other data, such as historical actual power output data of the PV system, and the individual PV strings, combiners, and inverters of the PV system, may be received from sensor data 416, metadata 420, and calibration data 424)
ii. satellite and terrestrial weather data of values of radiation and/or wind speed and optionally temperature and other weather parameters; (¶0075- The weather data 404 may originate from a weather substation located at each of the PV systems 300, and may include environmental conditions such as solar radiance, wind speed, wind direction, temperature, rain, snow, and humidity. Optionally, weather data 404 may be obtained from multiple locations within a PV system 300 to detect and characterize weather variations within the PV system 300). 
Caine did not specify that the weather data value obtained from satellite.  Caine discloses that the weather data originated from weather substation.  It would be obvious to ordinary skill in the art before the effective filling date of the claimed invention to recognize that the weather substation would use radars and/or satellites to forecast the weather condition including solar radiance, wind speed, wind direction, temperature, rain, snow, and humidity.
b. acquiring precise values of plant production, (¶0074 - FIG. 3, the sensors 340, 344, 348, 350 are in communication with a transceiver 360, which transmits the sensor data through the network 120 to the performance analysis system 400. The sensor data may be at least one of current and voltage data.  As shown in FIG. 3, each sensor 340, 344, 348, is associated with an output signal of a combiner, which is the summation of a plurality of PV strings. Sensor 350 is associated with an output signal of the inverter 352. Accordingly, the sensor data that is transmitted to the performance analysis system 400 is associated with a plurality of PV strings and inventers.)
c. processing of an expected energy value calculated from a resource value, taken from the weather data, (¶0087-0094)
d. calculating hourly and monthly output in relation to said expected energy value, (Fig. 10A ¶0119; Fig. 13; ¶0127-0128 – displaying performance based on day, month and year)
e. performing historical performance analysis of the plant and achievement of large- scale time production assessments, through which it is possible to identify drops or faults, (¶0097-0098 – determining cause of energy loss; Fig. 15 box 1520, ¶0133-¶0136) and 
f. providing one or more tables and/or reports of the data produced including the calculation of performance (Fig. 15 box 1532,¶0136; Fig. 10A, 13-14 – graph displaying energy loss due to snow, soil and inverter)
wherein said historical data of energy performance of the plants and said precise values of plant production are acquired by automatic reading through connection (Fig.4, Analysis Server 448 obtaining said historical data from Sensor data 416 and precise value from transceiver 360 through network 120; ¶0135 - The loss quantifier module 516 may also use other information, such as historical actual power output data of the PV system received from the data server 408 as well as actual and expected power output received from other PV systems to categorize the cause of the loss. The loss quantifier module 516 then determines the quantity and value of the loss. The alert module 520 may, optionally, generate an alert of the loss at step 1528).
and access via the Internet of historical data and precise values which are provided on public or private access of computers connected to the Internet acquired from measurements ¶0139 especially The report module 524 receives information from the loss quantifier module 516, the data database 412, and the analysis database 456 and generates a report 1650 for the user. The report can be the same as, or similar to, the graphs and user interfaces illustrated in any of FIGS. 6-14)
Regarding to claim 6, Caine teaches the method according to claim 5.  Caine further teaches wherein an hourly performance of the plant is a precise ratio of energy with respect to an expected energy value; monthly performance is the ratio between energy value gained from historical data and expected energy value (¶0079-0080 different method of threshold comparison, Fig. 10A-12; ¶0119 – user can select different period to display e.g. one day, month or year)
Regarding to claim 7, Caine modified teaches the method according to claim 6.  Caine does not explicitly disclose comparing monthly performance value with the hourly performance average, assessing the proper operation of the "meter - supplier - electricity services provider" chain.
Caine teaches a method of calculating and measuring performance average per hour, monthly and yearly (Fig. 10-14; ¶0137-0140).  Even though Caine does teaches comparing monthly performance average with hourly performance to determine the operation of the meter, ordinary skill in the art before the effective filling date of the claimed invention would be able to determine the operation of the meter by take the monthly average values divided by 720 (i.e. 30 day time 24 hr.) and compare the result of the calculation with hourly performance average.  If the result is within certain limit then the operation of meter is accurate (¶0023).
Regarding to claim 8, Caine teaches the method according to claim 5.  Caine further teaches wherein the method comprises sending plant malfunction alarms when the parameters Fig.15 box 1528 generated alert ¶0095 comparing with threshold, ¶0099 – generate an alert).
Regarding to claim 10, Caine teaches the method according to claim 5.  Caine further teaches providing the processing of energy production reports, performance of the plants compared to the economic values with the automatic reading of the economic values associated with the production of energy produced by the production plants, made available for public or private access from computers connected to the Internet network, made available by entities acquiring the measurements from meters (Fig.10-14 showing different type of report, ¶0136, 0139).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862